(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
PoR CUANTO, Francisco Rodríguez Pérez, alegando haber cumplido tres sentencias que contra él dictara la Corte de Distrito de Baya-món y que eso no obstante el Alcaide lo retenía bajo su custodia, presentó una solicitud de habeas corpus, y esta corte de acuerdo con lo resuelto en mayo 20, 1941, en Marcelino Ruiz v. Sixto M. Saldaña, Jefe del Presidio Insular (ante, pág. 634), concluyó que se trataba de sentencias concurrentes y por tanto que tenía razón el peticiona-rio, pero como del expediente introducido en evidencia en el acto de la vista resulta que existían contra el peticionario otras sentencias,, dictó su resolución en los siguientes términos: “Se ordena la excar-celación del peticionario a menos que estuviere detenido por cualquier otra causa no comprendida en la petición de habeas corpus”; y
Por cuanto, poco después presentó otra petición que es la que estamos considerando y resolviendo, en la que alegó haber cumplido las otras dos sentencias por virtud de las cuales se le redujo a pri-sión por ser también dichas otras dos sentencias concurrentes; y
Por cuanto, expedido el auto, surgió, al introducirse en eviden-cia el expediente del confinado, una gran confusión, por haber sido trasladado el peticionario a Ponce a cumplir otras condenas y se concedió al peticionario y al fiscal un término razonable para aclarar por escrito la cuestión; y
Por cuanto, el fiscal acaba de cumplir su cometido, revelando el escrito que ha presentado una paciente investigación que dió por re-sultado lo que sigue:
"Del resumen hecho anteriormente surge claramente que este peticionario fué detenido en noviembre 16 de 1939 para responder de varios delitos de falsa representación pasando a sumaria en la Cárcel de Distrito de San Juan; ' que estando en sumaria en dicha cárcel fué sentenciado por varios otros delitos habiendo él apelado de todas las sentencias de la Corte de Distrito de Bayamón y de la Corte de Distrito de San Juan, procedentes las primeras de causas de la Corte Municipal de Vega Baja y Bayamón y las segundas de la Corte Municipal de Río Piedras. Estando en sumaria en la Cárcel de Distrito de San Juan, fué trasladado en varias ocasiones a la Cárcel de Distrito de Ponce donde estuvo recluido por algún tiempo, o sea desde diciembre 20 de 1939 hasta enero 23, 1940 en la primera ocasión, o sea un total de 35 días; en la segunda ocasión de febrero 20 a abril 3 de 1940, o sea un total de 43 días; en la tercera ocasión desde septiembre 22 hasta octubre 2, o sea un total de 11 días, haciendo todo un gran total de su estadía en Ponee de 89 días.
"En la Cárcel de Distrito de San Juan estuvo consecutivamente desde diciembre 1 de 1939 a diciembre 19 de dicho año, o'sean 19 días, que unidos a los 15 días comprendidos entre noviembre 16 y noviembre 31 (sic) que estuvo *947preso en la Cárcel Municipal de Vega Baja, hacen 34 dias. Luego, de regreso de Ponce desde enero 24 a febrero 19 inclusive de 1940 hacen 27 días; y más tarde de abril 4 hasta septiembre -2, 1940, después de regresar de Ponce, 171 días. Por último de octubre 4 de 1940 al día 29 de mayo de 1941 en que se celebró la vista de este recurso, 238 días haciendo un gran total de 470 días de reclusión en la Cárcel de Distrito de San Juan, aparte de los 89 días de reclusión en la Cárcel de Distrito de Ponce.
“Descontado de esos 470 días el año de cárcel (300) días de sus sentencias concurrentes que le impuso la Corte de Distrito de Bayamón, después de hacer la bonificación correspondiente por buena conducta (60 días), quedan a favor del peticionario 170 días de cárcel en la Cárcel de Distrito de San Juan hasta el 29 de mayo de este año, con los cuales satisfacer los cinco meses de cárcel de las dos sentencias concurrentes dictadas por la Corte de Distrito de San Juan a que hace referencia en su alegato, reduciéndose dichos cinco meses a 125 días de cárcel después de descontarle la bonificación correspondiente.
“De suerte, pues, que aparece claramente que el peticionario a la fecha de la vista de este recurso había extinguido satisfactoriamente las dos sentencias de cinco meses de la Corte de Distrito de San Juan.
“Es cierto que estas dos sentencias fueron confirmadas por este tribunal en marzo 3 de este año; mas también lo es que las tres sentencias de un año de la Corte de Distrito de Bayamón quedaron realmente extinguidas el 10 de diciembre de 1940, porque hasta esa fecha su prisión preventiva en la Cárcel de Distrito de San Juan era suficiente para satisfacer el año correspondiente a esas tres sentencias. Desde esa fecha en adelante, el peticionario no se hallaba cum-pliendo condena alguna, sino en sumaria pendiente del resultado de las apela-ciones de las dos causas de la Corte de Distrito de San Juan. Al ser éstas con-firmadas, es abonable al peticionario la prisión preventiva sufrida por él mientras se sustanciaban esas apelaciones.
“Siendo ello así, el día 14 de abril de 1941 quedaron extinguidas dichas dos -sentencias de cinco meses cada una, siendo en la actualidad, por lo tanto, ilegal su detención por el demandado.
“Es cierto que en el expediente sometido en evidencia se hace constar que el Alcaide de la Cárcel de Distrito de Ponce abonó a favor de este peticionario para la extinción de una condena de la Corte Municipal de Ponce, 27 días de la prisión preventiva sufrida en la Cárcel de Distrito de San Juan. Sin entrar a considerar ahora si fué correcto o no que el Alcaide de Ponce así actuara, ello no variaría el resultado de este recurso, pues aun así habría- cumplido el peticio-nario el 11 de mayo, las sentencias de la Corte de Distrito de San Juan.”
Por tanto, se decreta la inmediata libertad del peticionario.